              Case 1:20-cv-05611-VSB Document 1 Filed 07/20/20 Page 1 of 3




JAMES A. SAVILLE, JR.
HILL RIVKINS LLP
Attorneys for Plaintiff

45 Broadway, Suite 1500
New York, New York 10006
(212) 669-0600
jsaville@hillrivkins.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - X
WRIST USA (HOUSTON), INC.                                              :
                                                                       : Docket No. 20 cv _____ (   )
                                         Plaintiff,                    :
                                                                       :
                   - Against -                                         :
                                                                       :     COMPLAINT
C.H ROBINSON INTERNATIONAL, INC., and :
C.H. ROBINSON FREIGHT SERVICES, LTD.                                   :
d/b/a CHRistal Lines,                                                  :
                                                                       :
                                         Defendants.                   :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

         The Plaintiff, Wrist USA (Houston), Inc., by and through its attorneys Hill Rivkins LLP, as

and for its complaint against the above-named defendants, alleges upon information and belief as

follows:

                                                    PARTIES

         1.       At and during all times hereinafter mentioned, Plaintiff, Wrist USA (Houston), Inc.,

was and now is a corporation organized and existing under Texas law with an office and principal

place of business at 1485 East Sam Houston Parkway, Suite 100, Pasadena, Texas 77503.

         2.       At and during all times hereinafter mentioned, Defendant C.H. Robinson

International, Inc. was and now is a corporation organized and existing under Delaware law with an

office and principal place of business at 14701 Charlson Road, Eden Prairie, MN 55347 and was and

now is engaged in business as common carriers of goods for hire.
             Case 1:20-cv-05611-VSB Document 1 Filed 07/20/20 Page 2 of 3




       3.       At and during all times hereinafter mentioned, Defendant C.H. Robinson Freight

Services, Ltd. d/b/a CHRistal Lines was and now is a corporation organized and existing under

Illinois law with an office and principal place of business at 1501 North Mittel Blvd., Suite B, Wood

Dale, IL 60191 and was and now is engaged in business as common carriers of goods for hire

                                            JURISDICTION

       4.       This Honorable Court has subject matter jurisdiction pursuant to 28 U.S.C. §1333 and

this is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil

Procedure. Alternatively, this Honorable Court has jurisdiction pursuant to 28 U.S.C. §1332 in that

Plaintiff and Defendants are citizens of different states and the amount in controversy exceeds

$75,000 exclusive of interest and costs.

                                           THE CLAIM

        5.      In or about June 2019, there was delivered to Defendants a shipment of frozen food

and a shipment of chilled and dry foods in good order and condition and suitable in every respect for

the intended transportation which Defendants received, accepted and agreed to transport for certain

consideration in containers SUDU6043360 and SUDU8083865 aboard the M/V MSC CADIZ

pursuant to CHRistal Lines bill of lading 294747605HOU and 294744347HOU.

        6.      Defendants failed to re-deliver the subject shipments in the same good order and

condition as when they were received.

        7.      By reasons of the premises, Defendants breached and violated their duties and

obligations as common carriers and bailees of the cargo, were negligent and careless in their

handling of the subject shipments and were otherwise at fault.

        8.      Plaintiff was the shipper, owner, consignee and/or insurer of the subject shipments


                                                 2
             Case 1:20-cv-05611-VSB Document 1 Filed 07/20/20 Page 3 of 3




and brings this action on its own behalf and on behalf of all parties who are or may become

interested in the subject shipments, as their respective interests may ultimately appears, and Plaintiff

is entitled to maintain this action.

        9.      Plaintiff has performed all duties and obligations on its part to be performed.

        10.     By reason of the premises, Plaintiff has sustained damages as nearly as same can now

be estimated, no part of which has been paid, although duly demanded, in the total amount of

$197,305.54, plus interest, costs and attorneys’ fees.

        W H E R E F O R E, Plaintiffs pray:

        1. That process in due form of law according to the practice of this Court may issue against

the Defendants.

        2. That if the Defendants cannot be found within this District, that all of their property

within this District be attached in the sum set forth in this Complaint, with interest and costs.

        3. That a decree may be entered in favor of Plaintiff against Defendants in the amount of

Plaintiff’s damages, together with pre-judgment interest, costs and attorneys’ fees.

        4. Plaintiff further prays for such other, further and different relief as to this Court may

deem just and proper in the premises.

Dated: New York, New York
       July 20, 2020

                                        HILL RIVKINS LLP
                                        Attorneys for Plaintiff

                                By: /s/ James A. Saville, Jr.
                                        James A. Saville, Jr.
                                        45 Broadway, Suite 1500
                                        New York, New York 10006
                                        (212) 669-0600
                                        jsaville@hillrivkins.com

                                                   3
